Filed Pursuant to Rule 424(b)(3) Registration No. 333-173205 PROSPECTUS RESALE OF 5,850, This prospectus relates to up to 5,850,081 of our ordinary shares that the selling shareholders named in this prospectus or their transferees may offer and sell from time to time.Of the ordinary shares offered hereby: · 3,276,396 ordinary shares were issued to certain of the selling shareholders pursuant to a certain Loan Agreement, dated November 25, 2008, as amended, or the Loan Agreement; · 1,638,197 ordinary shares are issuable upon exercise of warrants, or the Loan Warrants, issued to certain of the selling shareholders pursuant to the Loan Agreement; · 699,046 ordinary shares are issuable upon exercise of rights, or the Note Rights, issued to certain of the selling shareholders pursuant to the terms of the convertible promissory notes, or the Convertible Notes, issued pursuant to a certain Note and Warrant Purchase Agreement, dated March 22, 2004, as amended from time to time, or the Note Agreement; and · 236,442 ordinary shares were issued to one of the selling shareholders upon such selling shareholder’s exercise of Note Rights and exercise of certain warrants issued to such selling shareholder prior to the initial filing of the Registration Statement of which this prospectus forms a part. We are registering the ordinary shares for disposition by the selling shareholders pursuant to commitments to the selling shareholders.The registration of the ordinary shares does not necessarily mean that the selling shareholders or their transferees will offer or sell their shares. We will not receive any additional proceeds from the sale by the selling shareholders of the ordinary shares offered by this prospectus, and will bear all expenses in connection with the preparation of this prospectus. However, we may receive up to $83,885 upon the exercise of the Note Rights in full at their current exercise prices, and, in addition, we may receive up to $196,583 upon the exercise of the Loan Warrants in full at their current exercise price. Our ordinary shares are traded on the Over-The-Counter Bulletin Board, or the OTCBB, under the symbol “ATTUF.”On July 8, 2011, the last reported closing price of an ordinary share on the OTCBB was $0.58. Our business and an investment in our securities involve significant risk. You should carefully consider the “Risk Factors” beginning on page 7 of this prospectus, in any applicable prospectus supplement and the documents incorporated or deemed incorporated by reference in this prospectus or the applicable prospectus supplement before investing in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. Prospectus dated July 20, 2011 TABLE OF CONTENTS Page About This Prospectus 2 Notice Regarding Forward-Looking Statements 3 Prospectus Summary 4 Risk Factors 6 Capitalization and Indebtedness 20 Use of Proceeds 20 Price Range of Ordinary Shares 20 Selling Shareholders 22 Plan of Distribution 25 Experts 27 Legal Matters 27 Material Changes 27 Where You Can Find More Information 28 Enforceability of Civil Liabilities 29 Expenses 31 ABOUT THIS PROSPECTUS This prospectus provides you with a general description of the shares the selling shareholders identified in this prospectus may offer. You should read both this prospectus together with the additional information described under the heading “Where You Can Find More Information.” You should rely only on the information contained or incorporated by reference in this prospectus or any supplement thereto. We have not authorized anyone else to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and any underwriter or agent is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus, and you should not assume that the information in this prospectus is accurate as of any other date. Our business, financial condition, results of operations and prospects may have changed since that date. The rules of the Securities and Exchange Commission, or the SEC, allow us to incorporate by reference information into this prospectus. This means that important information is contained in other documents that are considered to be a part of this prospectus. Additionally, information that we file later with the SEC will automatically update and supersede this information. You should read this prospectus, any prospectus supplement and the information that is incorporated or deemed incorporated by reference in this prospectus. See “Where You Can Find More Information.” The registration statement of which this prospectus forms a part, including the exhibits and the documents incorporated or deemed incorporated in this prospectus, can be read on the SEC website or at the SEC offices mentioned under the heading “Where You Can Find More Information.” Unless indicated otherwise by the context, all references in this prospectus to: · “we”, “us”, “our”, “Attunity”, or our “company” are to Attunity Ltd and its subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; and · the “Companies Law” is to the Israeli Companies Law, 5759-1999, as amended. - 2 - NOTICE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated in it by reference contain forward-looking statements which involve known and unknown risks and uncertainties.We include this notice for the express purpose of permitting us to obtain the protections of the safe harbor provided by the Private Securities Litigation Reform Act of 1995 with respect to all such forward-looking statements.Examples of forward-looking statements include: projections of capital expenditures, competitive pressures, revenues, growth prospects, product development, financial resources and other financial and business matters.You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential” or the negative of such terms, or other comparable terminology. These statements reflect our views, current as of the time expressed, with respect to future events and are based on assumptions and are subject to risks and uncertainties. Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise and we disclaim any obligation to publicly revise any such statements to reflect any change in expectations or in events, conditions, or circumstances on which any such statements may be based. To the extent forward-looking statements that we incorporate by reference express views as to particular events, conditions or circumstances that may conflict or be inconsistent with each other, the most recent such statement supersedes earlier views. Our ability to predict the results of our operations or the effects of various events on our operating results is inherently uncertain.Therefore, we caution you to consider carefully the matters described under the caption “Risk Factors” and certain other matters discussed in this prospectus, the documents incorporated by reference into this prospectus, and other publicly available sources.Such factors and many other factors beyond the control of our management could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by the forward-looking statements. - 3 - PROSPECTUS SUMMARY You should read the following summary together with the more detailed information regarding us and the securities being sold in this offering, including the risks discussed under the heading “Risk Factors,” contained in this prospectus. You should also read carefully the consolidated financial statements and notes thereto and the other information about us that is incorporated by reference into this prospectus. About Attunity We were incorporated under the laws of the State of Israel in 1988 as I.S.G. Software Industries Ltd. and our legal form is a company limited by shares.We changed our name to ISG International Software Group Ltd. in 1992 and we changed our name to Attunity Ltd in October 2000. We are a leading provider of real-time data integration and event capture software, helping organizations optimize the availability, performance, use and lifetime of their information assets. We have been delivering software solutions to organizations around the world for nearly twenty years and we are now a leading provider of software for real-time data integration and event capture, helping organizations optimize the availability, performance, use and lifetime of their information assets. Our software solutions provide the means for organizations to quickly and effectively integrate and simplify cross-system access for applications and projects such as data warehousing, business intelligence, application synchronization, legacy migration and event processing. Our products form a comprehensive suite of software infrastructure that is designed to reduce the complexity of today’s information systems and enable them to be accessible for real-time and event-driven applications. Our software includes products for real-time data and application integration, changing data and business event capture. Corporate Information Our executive headquarters are located at Kfar Netter Industrial Park, POB 3787, Kfar Netter 40593, Israel, telephone number (972) 9-899-3000. Our United States-based subsidiary, Attunity Inc., maintains its principal offices at 70 Blanchard Road, Burlington, Massachusetts 01803, telephone number (781) 213-5200.Our address on the Internet is http://www.attunity.com. The information on our website is not incorporated by reference into this prospectus. - 4 - The Offering Ordinary shares offered 5,850,081 shares (including 699,046 shares issuable upon exercise of Note Rights and 1,638,197 shares issuable upon exercise of Loan Warrants). OTCBB symbol “ATTUF” Use of proceeds We will not receive any proceeds from the sale of the ordinary shares offered hereby.We will, however, receive the proceeds from the exercise of the Note Rights and Loan Warrants if and when they are exercised, which we will use for working capital and general corporate purposes. Ordinary shares issued and outstanding 33,240,197 shares1. Risk Factors Prospective investors should carefully consider the “Risk Factors” beginning on page 7 before buying the ordinary shares offered hereby. 1As of July 1, 2011. This figure excludes (i) 1,638,197 ordinary shares issuable upon exercise of the Loan Warrants; (ii) 699,046 ordinary shares issuable upon exercise of the Note Rights; (iii) 349,521 ordinary shares issuable upon exercise of warrants issuable upon exercise of the Note Rights, which warrants are not currently outstanding; (iv) 5,249,500 ordinary shares issuable upon exercise of outstanding stock options; (v) 1,354,668 ordinary shares issuable upon exercise of the Convertible Notes; and (vi) 489,600 ordinary shares issuable upon exercise of warrants issued in September 2006. - 5 - RISK FACTORS The following risk factors, among others, could in the future affect our actual results of operations and could cause our actual results to differ materially from those expressed in forward-looking statements made by us. These forward-looking statements are based on current expectations and we assume no obligation to update this information.Before you decide to buy, hold, or sell our ordinary shares, you should carefully consider the risks described below, in addition to the other information contained elsewhere in this prospectus. The following risk factors are not the only risk factors facing our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. Our business, financial condition and results of operation could be seriously harmed if any of the events underlying any of these risks or uncertainties actually occurs. In that event, the price for our ordinary shares could decline, and you may lose all or part of your investment. Risk Factors Relating to Our Business We have a history of operating losses and may not achieve or sustain profitability in the future. We incurred an operating loss in each of last five fiscal years, and incurred a $43,000 loss in the fiscal year ended December 31, 2010. There can be no assurance that we will be able to achieve or sustain profitable operations in the future. Even if we maintain profitability, we cannot assure that future net income will offset our cumulative losses, which, as of December 31, 2010, were approximately $102 million. We depend on strategic relationships with our distributors, OEM and VAR partners and our revenues may be reduced if such relationships are not successful or terminated. In particular, a loss of one of our OEM partners may have a material adverse effect on our business, operating results and financial condition. Our products and services are sold through both direct and indirect channels, including distributors, value-added resellers, or VAR, and original equipment manufacturers, or OEM, partners. Specifically, we rely on strategic relationships with OEM partners and resellers to sell our products and services and these relationships are likely to account for a larger portion of our revenues in the future. Typically, where our fees depend on orders of products (and not fixed license fees), these parties are not obligated to sell any of our products. Any failure of these relationships to market our products effectively or generate significant revenues for us, a termination of any of these relationships, or if we are unable to form additional strategic alliances in the future that will prove beneficial to us, could harm our operations and profitability. In particular, we rely on our strategic relationship with Microsoft Corporation, or Microsoft. As we recently announced, we entered into two five–year OEM agreements with Microsoft for an aggregate consideration of nearly $9 million, of which payments of approximately $3.8 million are expected during 2011. These agreements are expected to be recognized to our revenues ratably during the five year term of these agreements starting 2011. Aside from the strategic importance of these agreements to us, Microsoft is expected to account for a material portion of our revenues in the coming years. While our OEM agreements with Microsoft provide for fixed fees which are not dependent on orders of the products, the payments under these agreements are dependent on our ability to timely deliver the products to, and adhere to the specifications of, Microsoft. In addition, we view our relationship with Microsoft as strategic to our business and future growth. As such, if we are not able to timely deliver the products to, or adhere to the specifications of, Microsoft, or our relationship with Microsoft is otherwise not successful or strained, it may have a material adverse effect on our business, operating results and financial condition. - 6 - Severe global economic conditions may materially adversely affect our business. Our business and financial condition is substantially affected by global economic conditions. Starting in late 2008 and lasting through much of 2009, a steep downturn in the global economy sparked by uncertainty in credit markets and deteriorating consumer confidence, reduced technology spending by many organizations. Although the global economy showed signs of recovery throughout 2010 and the economic outlook for 2011 has improved, should the economic slowdown resume and/or companies in our target markets reduce capital expenditures, it may cause our customers to reduce or postpone their technology spending significantly, which could result in reductions in sales of our products, longer sales cycles, slower adoption of new technologies and increased price competition, which would have a material adverse effect on our business, operating results and financial condition. Our freedom to operate our business is limited as a result of certain restrictive covenants contained in our credit facilities. We are a party to a certain loan agreement with Plenus Technologies Ltd., or Plenus, as amended, or the Plenus Loan.We are also a party to the Note Agreement, pursuant to which we issued the Convertible Notes.The Plenus Loan and the Convertible Notes contain a number of restrictive covenants that limit our operating flexibility. These covenants include, among other things, limitations on liens, on the incurrence of indebtedness, on the provision of loans and guarantees and on acquisitions, dispositions of assets, changes in the general nature of our business and distribution of dividends. Such obligations may hinder our future operations or the manner in which we operate our business, which could have a material adverse effect on our business, financial condition or results of operations. Declines in our share price or operating performance could result in a future impairment of our goodwill or long-lived assets. In accordance with applicable accounting principles and relevant guidance published from time to time, we assess potential impairments to goodwill annually and when there is evidence that events or changes in circumstances indicate that an impairment condition may exist. We also assess potential impairments to our long-lived assets, including property and equipment and capitalized software, when there is evidence that events or changes in circumstances indicate that the carrying value may not be recoverable. If the value of our market capitalization falls below the value of our shareholders' equity, or actual results of operation materially differ from our expectations, it might require us to recognize an impairment loss of goodwill or long lived assets. Consequently, our future results could be adversely affected by changes in events and circumstances that would result in the event of such impairments. Fluctuations in our share price may lead to recognition of financial expenses or income, which could have a material impact on our results of operations. Effective January 2009, we adopted the amendment to ASC815-40, "Contracts in Entity's Own Equity".In general, the adoption of ASC815-40 affected our accounting for certain outstanding warrants and the conversion feature of our Convertible Notes, all of which contained antidilution and/or price protection provisions, in that we had to reclassify these securities from shareholders' equity to liabilities and mark to market at each reporting date. Specifically, in 2010, of a total of $1.4 million of net financial expenses, approximately $1.0 million are attributed to the increase in the valuation of warrants and conversion features of the Convertible Notes compared to approximately $0.25 million in 2009. The valuation was increased as a result of the appreciation of our share price as of December 31, 2010 compared to December 31, 2009 as well as a modification to the terms of the Convertible Notes. In general, for as long as such antidilution and price protection features exist in the warrants and Convertible Notes, any future change in our share price will lead to recognition of financial income (in the event of decrease of our share price) or financial expense (in the event of increase of our share price) in accordance with ASC815-40, which could have a material impact on our results of operations. To date, we were able to secure waivers from the price protection provisions from the holders of most of these warrants, which waivers are expected to partially mitigate the aforesaid impact of fluctuations in our share price over our financial income or expense. - 7 - We may need to raise additional capital in the future, which may not be available to us. We had cash and cash equivalents of approximately $2.4 million as of March 31, 2011 and current maturities of long term loans of approximately $1.1 million. Although we anticipate that our existing capital resources will be adequate to satisfy our working capital and capital expenditure requirements until at least July 2012, we may need to raise additional funds in the future in order to satisfy our future working capital and capital expenditure requirements. There is no assurance that we will be able to obtain additional funds on a timely basis, on acceptable terms or at all. If we cannot raise needed funds on acceptable terms, we may be required to delay, scale back or eliminate some aspects of our operations and we may not be able to: ·develop new products; ·enhance our existing products; ·remain current with evolving industry standards; ·expand our sales and marketing programs; ·take advantage of future opportunities; or ·respond to competitive pressures or unanticipated requirements. If additional funds are raised through the issuance of equity securities, the percentage ownership of then current shareholders would be diluted. Our operating results fluctuate significantly and are affected by seasonality. Our quarterly results have fluctuated significantly in the past and may fluctuate significantly in the future.Our future operating results will depend on many factors, including, but not limited to, the following: · the size and timing of significant orders and their timely fulfillment, including with respect to the OEM agreements with Microsoft; · demand for our products; · seasonal trends and general domestic and international economic and political conditions, among others; · changes in our pricing policies or those of our competitors; · the number, timing and significance of product enhancements; · new product announcements by us and our competitors; · our ability to successfully market newly acquired products and technologies; - 8 - · our ability to develop, introduce and market new and enhanced products on a timely basis; · changes in the level of our operating expenses; · budgeting cycles of our customers; · customer order deferrals in anticipation of enhancements or new products that we or our competitors offer; · product life cycles; · software bugs and other product quality problems; · personnel changes; · changes in our strategy; · currency exchange rate fluctuations and economic conditions in the geographic areas where we operate; and · the inherent uncertainty in marketing new products or technologies. Due to the foregoing factors, quarterly revenues and operating results are difficult to forecast, and it is likely that our future operating results will be affected by these or other factors. Revenues are also difficult to forecast because our sales cycle, from initial evaluation to purchase, is lengthy and varies substantially from customer to customer.In light of the foregoing, we cannot predict revenues for any future quarter with any significant degree of accuracy and period-to-period comparisons of our operating results may not necessarily be meaningful. We have often recognized a substantial portion of our revenues in the first quarter and in the last quarter of the year and in the last month, or even weeks or days, of a quarter.Our expense levels are relatively fixed in the short term.If revenue levels fall below expectations, our quarterly results are likely to be disproportionately adversely affected because a proportionately smaller amount of our expenses varies with our revenues. Our operating results reflect seasonal trends and we expect to continue to be affected by such trends in the future, primarily in the third quarter ending September 30, when we expect to continue to experience relatively lower sales mainly as a result of reduced sales activity during the summer months. Due to the foregoing factors, in some future quarter our operating results may be below the expectations of public market analysts and investors.In such event, it is likely that the price of our ordinary shares would be materially adversely affected. We are subject to risks associated with international operations. We are based in Israel and generate a large portion of our sales outside the United States.Our sales outside of the United States accounted for 39.9%, 37.9% and 38.2% of our total revenues for the years ended December 31, 2010, 2009 and 2008, respectively. Although we commit significant management time and financial resources to developing direct and indirect international sales and support channels, we cannot be certain that we will be able to maintain or increase international market demand for our products. To the extent that we cannot do so in a timely manner, our business, operating results and financial condition may be adversely affected. - 9 - As we conduct business globally, our future results could also be adversely affected by a variety of uncontrollable and changing factors and inherent risks, including the following: · the impact of the recessionary environments in multiple foreign markets; · longer receivables collection periods and greater difficulty in accounts receivable collection; · unexpected changes in regulatory requirements; · difficulties and costs of staffing and managing foreign operations; · reduced protection for intellectual property rights in some countries; · potential tax consequences; and · political and economic instability. We cannot be certain that we, our distributors or our resellers will be able to sustain or increase revenues from international operations or that the foregoing factors will not have a material adverse effect on our future revenues and, as a result, on our business, operating results and financial condition. We are subject to risks relating to proprietary rights and risks of infringement. We are dependent upon our proprietary software technology and we rely primarily on a combination of copyright and trademark laws, trade secrets, confidentiality procedures and contractual provisions to protect our proprietary rights.Except for our federal trademark registrations, we do not have any trademark, patent or copyright registrations.To protect our software, documentation and other written materials, we rely on trade secret and copyright laws, which afford only limited protection.It is possible that others will develop technologies that are similar or superior to our technology.Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products or to obtain and use information that we regard as proprietary.It is difficult to police the unauthorized use of products in our field, and we expect software piracy to be a persistent problem, although we are unable to determine the extent to which piracy of our software products exists.In addition, the laws of some foreign countries do not protect our proprietary rights as fully as do the laws of the United States.We cannot be certain that our means of protecting our proprietary rights in the United States or abroad will be adequate or that our competition will not independently develop similar technology. We are not aware that we have infringed any proprietary rights of third parties.It is possible, however, that third parties will claim that we have infringed upon their intellectual property rights.We believe that software product developers will increasingly be subject to infringement claims as the number of products and competitors in our industry segment grows and the functionality of products in different industry segments overlaps.It would be time consuming for us to defend any such claims, with or without merit, and any such claims could: · result in costly litigation; · divert management’s attention and resources; - 10 - · cause product shipment delays; and · require us to enter into royalty or licensing agreements.Such royalty or licensing agreements, if required, may not be available on terms acceptable to us, if at all. If there is a successful claim of infringement against us and we are not able to license the infringed or similar technology or other intellectual property, our business, operating results and financial condition would be materially adversely affected. A material portion of our revenues is dependent on maintenance payments from customers using our legacy products. Approximately 9.7%, 10.0% and 11.4% of our total revenues in the years ended December 31, 2010, 2009 and 2008, respectively, were derived from annual maintenance fees made by customers who use our legacy software products.In 2010, 2009 and 2008, these revenues on a consolidated basis totaled approximately $1.0, $0.9 million and $1.3 million, respectively. Some of these customers may replace these legacy products with more advanced products from other vendors and, as a result, discontinue use of these products, which, in turn, would result in a reduction in our maintenance revenues and adversely affect our operating results. We must develop new products as well as enhancements and new features to existing products to remain competitive and our future growth will depend upon market acceptance of our products. We compete in a market that is characterized by technological changes and improvements and frequent new product introductions and enhancements.The introduction of new technologies and products could render existing products and services obsolete and unmarketable and could exert price pressures on our products and services.Any future success and our future growth will depend upon our ability to address the increasingly sophisticated needs of our customers by, among others: · supporting existing and emerging hardware, software, databases and networking platforms; · developing and introducing new and enhanced applications that keep pace with such technological developments, emerging new markets and changing customer requirements; and · gaining and consecutively increasing market acceptance of our products. We are currently developing new products as well as enhancements and new features to our existing products. We may not be able to successfully complete the development and market introduction of new products or product enhancements or new features.If we fail to develop and deploy new products and product enhancements or features on a timely basis or if we fail to gain market acceptance of our new products, our revenues will decline and we may lose market share to our competitors. For example, in late 2005, we launched Attunity InFocus, and, following significant investments in developing and marketing of this product which have not resulted in generating strong demand for this product, we determined to end the sales of this product in the end of 2008.We now focus our efforts on the sale and marketing of our other products, including the new Attunity Data Replication, our Operational Data Replication solution, and believe that successful positioning of our products is a critical factor in our ability to achieve growth. - 11 - If our products are unable to interoperate with hardware and software technologies developed and maintained by third parties that are not within our control, our ability to develop and sell our products to our customers could be adversely affected, which would result in harm to our business and operating results. Our products are designed to interoperate with and provide access to a wide range of third-party developed and maintained hardware and software technologies, which are used by our customers. The future design and development plans of the third parties that maintain these technologies are not within our control and may not be in line with our future product development plans. We may also rely on such third parties, particularly certain third-party developers of database and application software products, to provide us with access to these technologies so that we can properly test and develop our products to interoperate with the third-party technologies. These third parties may in the future refuse or otherwise be unable to provide us with the necessary access to their technologies. In addition, these third parties may decide to design or develop their technologies in a manner that would not be interoperable with our own. If any of the situations described above were to occur, we would not be able to continue to market our products as interoperable with such third-party hardware and software, which could adversely affect our ability to successfully sell our products to our customers. Our products have a lengthy sales cycle. Our customers typically use our products to deploy applications that are critical to their business. As a result, the licensing and implementation of our products generally involves a significant commitment of attention and resources by prospective customers.Because of the long approval process that typically accompanies strategic initiatives or capital expenditures by companies, our sales process is often delayed, with little or no control over any delays encountered by us.Our sales cycle can be further extended for sales made through third party distributors.We cannot control such delays and cannot control the timing of sales cycles or our sales revenue, especially in light of the current global economic recession. Delay in the sales cycle of our products could result in significant fluctuations in our quarterly operating results. Our products may contain defects that may be costly to correct, delay market acceptance of our products, harm our reputation and expose us to litigation. Despite testing by us, errors may be found in our software products.If defects are discovered, we may not be able to successfully correct them in a timely manner, or at all.Defects and failures in our products could result in a loss of, or delay in, market acceptance of our products and could damage our reputation.Although our standard license agreement with our customers contains provisions designed to limit our exposure to potential product liability claims, it is possible that these provisions may not be effective or enforceable under the laws of some jurisdictions, and we could fail to realize revenues and suffer damage to our reputation as a result of, or in defense of, a substantial claim. The loss of the services of our key personnel would negatively affect our business. Our future success depends to a large extent on the continued services of our senior management and key personnel, including, in particular, Mr. Alon, the Chairman of our board of directors and our Chief Executive Officer.Any loss of the services of members of our senior management or other key personnel, and especially those of Mr. Alon, would adversely affect our business. Our business and operating results may be adversely affected by competition, including as a result of consolidation of our competitors. The markets for our software products are fragmented and intensely competitive. Competition in the industry is generally based on product performance, depth of product line, technical support and price. We compete both with international and local software providers, many of whom have significantly greater financial, technical and marketing resources than us. We anticipate continued growth and competition in the software products market. In the past few years, we have identified a trend of consolidation in the software industry in general, and in the real-time data integration and event capture market in particular.For example, in July 2009, Oracle acquired Golden Gate Software.Consolidation and mergers in our market may result in stronger competition by larger companies that threaten our market positioning. - 12 - Our existing and potential competitors, such as IBM, Informatica Corporation, iWay software and Oracle (following the acquisition of Golden Gate) who compete with our connectivity and our change data capture, or CDC, product offerings, may be able to develop software products and services that are as effective as, or more effective or easier to use than those offered by us.Such existing and potential competitors may also enjoy substantial advantages over us in terms of research and development expertise, manufacturing efficiency, name recognition, sales and marketing expertise and distribution channels, as well as financial resources.There can be no assurance that we will be able to compete successfully against current or future competitors or that competition will not have a material adverse effect on our future revenues and, consequently, on our business, operating results and financial condition. Although our internal control over financial reporting was considered effective as of December 31, 2010, there is no assurance that our internal control over financial reporting will continue to be effective in the future, which could result in our financial statements being unreliable, government investigation or loss of investor confidence in our financial reports. The Sarbanes-Oxley Act of 2002 imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404(a) have resulted in a devotion of management time and attention to compliance activities, and we expect these efforts to require the continued commitment of significant resources. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. We may also identify material weaknesses or significant deficiencies in our internal control over financial reporting. In addition, our internal control over financial reporting has not and is not required to be audited by our independent registered public accounting firm. In the future, if we are unable to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation or sanctions by regulatory authorities. Risk Factors Relating to Our Ordinary Shares The limited market for our shares may reduce their liquidity and make our stock price more volatile. You may have difficulty selling your shares. In February 2008, our ordinary shares were delisted from the NASDAQ Capital Market and, since February 26, 2008, they have been quoted on the OTCBB, an electronic quotation medium regulated by the Financial Industry Regulatory Authority.Securities traded on the OTCBB typically have low trading volumes. Market fluctuations and volatility, as well as general economic, market and political conditions, could reduce our share price. As a result, there may be only a limited public market for our ordinary shares, and it may be more difficult to dispose of or to obtain accurate quotations as to the market value of our ordinary shares. In addition, unlike the NASDAQ Stock Market and the various international stock exchanges, there are no corporate governance requirements imposed on OTCBB-traded companies. Our ordinary shares may become subject to the “penny stock” rules of the SEC which will make transactions in our ordinary shares cumbersome and may reduce the value of our shares. The SEC has adopted Rule 3a51-1 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. While we believe that our ordinary shares are currently exempt from the definition of penny stock, there is no assurance that they will continue to be exempt from such definition. If our ordinary shares become subject to the “penny stock” rules of the SEC, it will make transactions in our ordinary shares cumbersome and may reduce the value of our shares. This is because for any transaction involving a penny stock, unless exempt, Rule 15g-9 generally requires: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. - 13 - In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written statement from the investor prior to the transaction. Disclosure also has to be made by the broker or dealer about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our ordinary shares and cause a decline in our market value if we were to become subject to the said "penny stock" rules. Our share price has been volatile in the past and may decline in the future. Our ordinary shares have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future in response to factors such as the following, some of which are beyond our control: · quarterly variations in our operating results; · operating results that vary from the expectations of securities analysts and investors; · changes in expectations as to our future financial performance and cash position, including financial estimates by securities analysts and investors; · announcements of technological innovations or new products by us or our competitors; - 14 - · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · changes in the status of our intellectual property rights; · announcements by third parties of significant claims or proceedings against us; · additions or departures of key personnel; and · future sales of our ordinary shares. Domestic and international stock markets and electronic trading platforms often experience extreme price and volume fluctuations.Market fluctuations, as well as general political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events or hostilities in or surrounding Israel, could also adversely affect the price of our ordinary shares. Provisions of our OEM agreements with Microsoft may make an acquisition of us more difficult, which could depress the price of our shares. Pursuant to the OEM agreements we recently entered with Microsoft with respect to our CDC and open database connectivity, or ODBC, technologies, Microsoft is entitled to a right of first offer, whereby we are required to notify Microsoft in the event that we wish to sell our company or sell or grant an exclusive license of the technology underlying the CDC or ODBC products, as the case may be, and, if the offer is accepted by Microsoft, negotiate such transaction with Microsoft, or, if rejected by Microsoft, we may enter into such transaction with a third party only on substantially the same or more favorable terms than the initial offer made by us to Microsoft. Microsoft is also entitled to terminate the OEM agreements under certain circumstances, including upon a change of control of our company. These provisions, taken as a whole, may have the effect of making an acquisition of our company more difficult.In addition, these provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us. Provisions of the Plenus Loan may make an acquisition of us more costly or difficult, which could depress the price of our shares. The Plenus Loan requires us to prepay the full outstanding loan amount (currently, $1.0 million) in the event we undergo a change of control, including equity financings in which we raise $15 million or more. In addition, if on or before March 18, 2014, we enter into a Fundamental Transaction, which is defined to include a sale through a merger, selling all or substantially all of our assets, or a transaction in which a person or entity acquires more than 50% of our outstanding shares, then, without derogating from the obligation to repay the outstanding loan, we will be required to pay an additional amount to Plenus equal to, in general, the higher of (1) 15% of the outstanding loan amount, and (2) 15% of the aggregate proceeds payable to our shareholders or us in connection with such Fundamental Transaction. Alternatively, if our consolidated revenues for 2012 are equal to, or exceed, $18 million, Plenus will be entitled, in lieu of the payment upon a Fundamental Transaction described above, to receive an amount equal to the higher of (1) 15% of such revenues and (2) $1.5 million. As a result, an acquisition of our company that triggers the said payments will be more costly to a potential acquirer and these provisions, taken as a whole, may have the effect of making an acquisition of our company more difficult.In addition, these provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us. - 15 - Our directors and executive officers own a substantial percentage of our ordinary shares. As of July 1, 2011, our directors and executive officers beneficially own approximately 26.4% of our outstanding ordinary shares. As a result, if these shareholders acted together, they could exert significant influence on the election of our directors and on decisions by our shareholders on matters submitted to shareholder vote, including mergers, consolidations and the sale of all or substantially all of our assets. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the then-prevailing market price for our ordinary shares.This concentration of ownership may also adversely affect our share price. Issuance of a significant amount of additional ordinary shares on exercise or conversion of outstanding warrants and Convertible Notes and/or substantial future sales of our ordinary shares may depress our share price. As of July 1, 2011, we had approximately 33.2 million ordinary shares issued and outstandingand approximately 12.4 million of additional ordinary shares which are issuable upon exercise of outstanding employee options, warrants, rights to subscribe for shares and upon the conversion of our Convertible Notes. The issuance of a significant amount of additional ordinary shares on account of these outstanding securities will dilute our current shareholders’ holdings and may depress our share price. In addition, if our shareholders sell substantial amounts of our ordinary shares, including shares issuable upon the exercise or conversion of outstanding warrants, rights to subscribe for shares, Convertible Notes or employee options, or if the perception exists that our shareholders may sell a substantial number of our ordinary shares, we cannot foresee the impact of any potential sales on the market price of these additional ordinary shares, but it is possible that the market price of our ordinary shares would be adversely affected. Any substantial sales of our shares in the public market might also make it more difficult for us to sell equity or equity related securities in the future at a time and on terms we deem appropriate.Even if a substantial number of sales do not occur, the mere existence of this “market overhang” could have a negative impact on the market for, and the market price of, our ordinary shares. We do not intend to pay cash dividends. Our policy is to retain earnings for use in our business.We have never declared or paid cash dividends, and we do not anticipate paying cash dividends in the foreseeable future. Risk Factors Relating to Our Operations in Israel Security, political and economic instability in the Middle East may harm our business. We are incorporated under the laws of the State of Israel, and our principal offices and research and development facilities are located in Israel. Accordingly, security, political and economic conditions in the Middle East in general, and in Israel in particular, directly affect our business. Over the past several decades, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since late 2000, there has also been a high level of violence between Israel and the Palestinians which has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons.In early 2011, riots and popular uprisings in various countries in the Middle East have led to severe political instability in those countries. This instability may lead to deterioration of the political and trade relationships that exist between the State of Israel and these countries.In addition, this instability may affect the global economy and marketplace. Any armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, would likely negatively affect business conditions and could make it more difficult for us to conduct our operations in Israel, which could increase our costs and adversely affect our financial results. - 16 - Furthermore, some neighboring countries, as well as certain companies and organizations, continue to participate in a boycott of Israeli firms and others doing business with Israel or with Israeli companies. Restrictive laws, policies or practices directed towards Israel or Israeli businesses could have an adverse impact on the expansion of our business. In addition, we could be adversely affected by the interruption or curtailment of trade between Israel and its trading partners, a significant increase in the rate of inflation, or a significant downturn in the economic or financial condition of Israel. Our financial results may be adversely affected by currency fluctuations and inflation. Since we report our financial results in dollars, fluctuations in rates of exchange between the dollar and non-dollar currencies may have a material adverse affect on our results of operations.We generate a majority of our revenues in dollars or in dollar-linked currencies, but some of our revenues are generated in other currencies such as the NIS, the British Pound Sterling and the Hong-Kong Dollar. As a result, some of our financial assets are denominated in these currencies, and fluctuations in these currencies could adversely affect our financial results. If we were to determine that it was in our best interests to enter into any hedging transactions in the future, there can be no assurance that we will be able to do so or that such transactions, if entered into, will materially reduce the effect of fluctuations in foreign currency exchange rates on our results of operations.In addition, if, for any reason, exchange or price controls or other restrictions on the conversion of foreign currencies into NIS were imposed, our business could be adversely affected.Although exposure to currency fluctuations to date has not had a material adverse effect on our business, there can be no assurance such fluctuations in the future will not have a material adverse effect on revenues from international sales and, consequently our business, operating results and financial condition. Our operations could also be adversely affected if we are unable to guard against currency fluctuations in the future.We do not currently engage in any currency hedging transactions intended to reduce the effect of fluctuations in foreign currency exchange rates on our results of operations.We cannot guarantee that we will enter into such transactions in the future or that such measures will adequately protect us from serious harm due to the impact of inflation in Israel. We cannot guarantee continuation of government programs and tax benefits. We are eligible to receive, and may in the future utilize, certain tax benefits under Israeli governmental programs.To remain eligible for these tax benefits, we must continue to meet certain conditions, including making some specified investments in fixed assets. If we fail to comply with these conditions in the future, the benefits we could receive may be canceled.We cannot guarantee that these programs and tax benefits will be continued in the future, at their current levels or at all.If these programs and tax benefits are ended, our business, financial condition and results of operations could be negatively affected. Because we received grants from the Israeli Office of the Chief Scientist, we are subject to ongoing restrictions. We received royalty-bearing grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist, for research and development programs that meet specified criteria. Since December 31, 2006, we have no further obligation to pay royalties to the Chief Scientist in respect of sales of our products. However, the terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved research and development program outside of Israel, regardless of whether the royalties were fully paid. In addition, any non-Israeli citizen, resident or entity that, among other things, becomes a holder of 5% or more of our share capital or voting rights, is entitled to appoint one or more of our directors or our chief executive officer, serves as a director of our company or as our chief executive officer, is generally required to notify the same to the Chief Scientist and to undertake to observe the law governing the grant programs of the Chief Scientist, the principal restrictions of which are the transferability limits described above. - 17 - It may be difficult to enforce a U.S.judgment against our officers, our directors and us or to assert U.S.securities law claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our Israeli subsidiaries and our directors and officers, substantially all of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, because the majority of our assets and investments, and substantially all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. We have been advised by our legal counsel in Israel that it may be difficult to assert U.S.securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S.securities laws because Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S.law is applicable to the claim. If U.S.law is found to be applicable, the content of applicable U.S.law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including judgments based upon the civil liability provisions of the U.S.securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. - 18 - Provisions of our articles of association and of Israeli law may delay, prevent or make difficult an acquisition of us, which could prevent a change of control and therefore depress the price of our shares. The provisions in our articles of association relating to the submission of shareholder proposals for shareholders meetings, and requiring a special majority voting in order to amend certain provisions of our articles of association relating to such proposals as well as to election and removal of directors, may have the effect of delaying or making an acquisition of our company more difficult. In addition, provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. Free trade agreements between Israel and the United States and the European Union may be terminated or changed. Israel has the benefit of a free trade agreement with the United States which, generally, permits tariff-free access into the United States for products produced by us in Israel.In addition, as a result of an agreement entered into by Israel with the European Union, or the EU, and countries remaining in the European Free Trade Association, or EFTA, the EU and EFTA have abolished customs duties on Israeli industrial products.There can be no assurance that these agreements will not be terminated, changed, amended or otherwise declared non-applicable to all or some of our Israeli operations, and accordingly, materially harm our businesses. - 19 - CAPITALIZATION AND INDEBTEDNESS The table below sets forth the consolidated debt and capitalization, determined in accordance with accounting principles generally accepted in the United States, or U.S. GAAP, as of March 31, 2011. The information in this table should be read in conjunction with our audited U.S. GAAP financial statements as of and for the year ended December 31, 2010 and the notes thereto, included in our annual report on Form 20-F for the year ended December 31, 2010, and our unaudited financial statements for the quarter ended March 31, 2011, included in our Report on Form 6-K furnished on May 4, 2011 which have been incorporated by reference into this prospectus. March 31, 2011 (in thousands) Short-term debt $ Long-term debt $ Total shareholders’ equity $ Total Capitalization $ USE OF PROCEEDS This prospectus relates to the disposition by the selling shareholders of up to 5,850,081 of our ordinary shares, of which 699,046 ordinary shares are issuable upon the exercise of the Note Rights, and 1,638,197 ordinary shares are issuable upon the exercise of the Loan Warrants.We will not receive any additional proceeds from the sale by the selling shareholders of the ordinary shares offered by this prospectus, and will bear all expenses in connection with the preparation of this prospectus. However, we may receive up to $83,885 upon the exercise of the Note Rights in full at their current exercise prices, and, in addition, we may receive up to $196,583 upon the exercise of the Loan Warrants in full at their current exercise price.If received, we expect to use any such proceeds for working capital and general corporate purposes. PRICE RANGE OF ORDINARY SHARES Our ordinary shares were traded on the NASDAQ Global Market from our initial public offering on December 17, 1992 through August 15, 2007 and on the NASDAQ Capital Market from August 15, 2007 to February 22, 2008.Since February 26, 2008, our ordinary shares have been quoted on the OTCBB under the symbol ATTUF. Annual Stock Information The following table sets forth, for each of the years indicated, the range of high ask and low bid prices of our ordinary shares on the NASDAQ Global Market (through August 15, 2007), on the NASDAQ Capital Market (fromAugust 16, 2007 through February 22, 2008), and, starting February 26, 2008, on the OTCBB: Year High Low $ - 20 - Quarterly Stock Information The following table sets forth, for each of the full financial quarters in the years indicated, the range of high ask and low bid prices of our ordinary shares on the OTCBB: High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $
